Title: To James Madison from Griffith Evans, 11 November 1802
From: Evans, Griffith
To: Madison, James


Sir
Philad. Nov 11. 1802
In the month of July last I transmitted my concluding Account as Secretary to the late Board of Commissioners under the 6⟨th⟩ article of the British Treaty, to the U. S. Treasury for settlement, About the commencement of the following month I received a letter from the Comptroler advising me that the settlement had been made, and that the balance would be remitted to me by the Treasurer, Including however the following paragraph vizt.


“This balance is 338 40/100 Dollars less than that stated in the account rendered, and arises from the following causes viz.



“This sum charged on Vo. No. 21. 24 & 36 for medical attendance and funeral charges of John Challis late messenger of the Board deemed inadmissible
32.84


“This sum overcharged on Vo N 102
67


“This sum overcharged for your own salary the same being extended to the 30th June instead of the 11th: of May the day you received notice of the Secretary of State of the cessation of your appt. @ 550 Ds ⅌ Qr
 304.95



$336.46”


I thought those deductions rather extraordinary and requested that the papers might be laid before the Secretary of the Treas[ur]y for a reconsideration, accompanying my request with the following additional document, which I here copy least it may not be found at present, to wit.
“I do Certify that John Challis was employd as messenger to the Board of Commissioners under the British treaty in the year 1799, that he was left in town when the office was removed into the country for the purpose of receiving and carrying out their letters and messages. That while in the execution of that duty he was siezed with the prevailing epidemic & died of it.
“That Mr. G. Evans the Secretary was directed by the members to supply what might be necessary for his expences while sick and to defray the expence of his funeral; which I understood had been done ⟨and⟩ if the Account had been exhibited to the Board
   
   The board never met after this.

 I have no doubt the Amo⟨unt⟩ would have been allowed by them.
  signed Thos. FitzSimons”
Whereupon I was immediately answered by a Clerk—“that if further allowances were to be made they could only be founded on the opinion of the Secretary of State to that effect. That under these circumstances you will perceive the propriety of making direct application to that officer, whose opinion in the case will govern the treasury.”
This application I now take the liberty of making, ⟨it⟩ should have been done sooner but my absence from the City rendered it inconvenient.
With reference to the first sum deducted, I humbly conceive, the documents, including the one now sent, manifestly declare the authority, the necessity and the justice of the expenditure; and that the money was actually paid by me on the same good faith as the rest of the account, there certainly can exist no doubt, nor can I believe that anything more will be required to substantiate this item.
The second I suppose to be an error of clerkship the money however was paid as charged.
The last is a deduction of my own compensation. On this point I only refer to my letter of the 4th of August last, and submit with confidence to the exercise of your own disc[r]ession conformably to the Customs of our public departments on such instances. I conclude this brief statement with praying you to have the goodness to cause the original papers to be brought before you from the Treasury office, and that you will be pleased to review the circumstances attending the abov⟨e ded⟩uctions, and determine in the case what you shall find to be just & prop⟨er.⟩ I have the honour to be with very great respect Your most Obedient Servant
Griffith Evans
 

   
   RC (DNA: RG 217, First Auditor’s Accounts, no. 13,956); letterbook copy (CSmH: Philadelphia Commission Letterbook 1). On the verso of the RC is a 27 Nov. note in Wagner’s hand (1 p.; signed by JM), which authorized the extension of Evans’s salary to 30 June, noted that the treasury had admitted the charge for expenses for Challis, and left the decision regarding the clerical error to the treasury. At the bottom of the letterbook copy Evans noted, “In consequence of the foregoing my Accot. was reconsidered & a balance of 337.79/100 Dolls found due to me.”



   
   Evans’s account as secretary to the commission totaled $12,957.94, $1,346.40 of which Evans claimed was still due him. The treasury clerk had advised payment of only $1,007.94 (DNA: RG 217, First Auditor’s Accounts, no. 13,626).



   
   Arithmetic error in RC; letterbook copy reads $338.46.



   
   On 4 Aug. 1802 Evans had written to Steele giving substantially the same reasons shown here why the amounts in dispute should not have been deducted from his account, adding, “if I am not allowed my salary, I ought at least to be allowed a quantum meruit for the duties necessarily performd after notice of the conclusion of my appointment.” In a note on the cover, acting comptroller David Rawn referred the letter to Gallatin, who returned it with a note stating that any doubtful issues must be referred to JM (ibid., no. 13,956).


